                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   BRIAN KIRK MALPASSO, et al.
       Plaintiffs,

       v.                                                Civil Action No. ELH-18-1064

   WILLIAM M. PALLOZZI
       Defendant.

                                       MEMORANDUM1

       Brian Kirk Malpasso and the Maryland State Rifle and Pistol Association, Inc., plaintiffs,

filed a Complaint for Declaratory and Injunctive Relief against William M. Pallozzi, in his

official capacity as the Secretary of Maryland’s Department of State Police. ECF 1. Exhibits are

appended to the suit. Plaintiffs allege a violation of their rights under the Second Amendment to

the Constitution and seek, inter alia, “a declaration that Maryland’s limitation of the right to

carry handguns to those who can satisfy licensing officials that they have a ‘good and substantial

reason’ to exercise that right is unconstitutional under the Second and Fourteenth Amendments

to the United States Constitution.” Id. at 1. Plaintiffs also seek an injunction that would compel

the defendant to cease enforcement of the Maryland law that purportedly limits plaintiffs’

constitutional right to carry handguns outside the home. Id. at 1-2. The Complaint contains one

Count, asserting deprivation of constitutional rights, pursuant to 42 U.S.C. § 1983. Id. at 8.

       Defendant has moved to dismiss the suit under Fed. R. Civ. P. 12(b)(6) (ECF 12),

supported by a memorandum (ECF 12-1) (collectively, the “Motion”). Plaintiffs oppose the

Motion. ECF 20.

       1
       This case was originally assigned to Judge Marvin Garbis. It was reassigned to me on
September 5, 2018, due to Judge Garbis’s retirement.
       The Court has also received amicus curiae briefs from the following organizations:

Everytown For Gun Safety (ECF 16), with an Appendix (ECF 17); Giffords Law Center To

Prevent Gun Violence (ECF 19); and the National Rifle Association of America, Inc. (ECF 21-

1), with an Appendix (ECF 21-2).

       The issues have been fully briefed. No hearing is necessary. See Local Rule 105.6.

       Defendants assert that plaintiffs fail to state a claim upon which relief can be granted

because there is a controlling decision of the United States Court of Appeals for the Fourth

Circuit, holding that Maryland’s application of the “good and substantial reason” requirement

does not violate the Second Amendment. ECF 12-1 at 1, 4-5 (citing Woollard v. Gallagher, 712

F.3d 865 (4th Cir. 2013)).

       Plaintiffs agree that Woollard is controlling. In their Complaint (ECF 1, ¶ 6), they assert:

               Plaintiffs acknowledge that the result they seek is contrary to Woollard v.
       Gallagher, 712 F.3d 865 (4th Cir. 2013), but, for the reasons explained in Wrenn
       v. District of Columbia, 864 F.3d 650 (D.C. Cir. 2017), that case was wrongly
       decided. They therefore institute this litigation to vindicate their Second
       Amendment rights and to seek to have Woollard overruled.

       And, in their Opposition, plaintiffs state, ECF 20 at 1: “To be sure, as Maryland points

out, the Fourth Circuit—in precedent we concede is binding on this Court at this stage in the

litigation—has upheld Maryland’s ‘good and substantial reason’ limit.”

       The Fourth Circuit’s decision in Woollard is controlling here. A discussion of the merits

of the case is unnecessary, as Woollard requires the Court to grant defendant’s Motion to

Dismiss.

       An Order follows.

Date: October 15, 2018                                      /s/
                                                     Ellen L. Hollander
                                                     United States District Judge




                                           -2-
